IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

VERONICA VAZQUEZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-1867

CITIMORTGAGE, INC.,

      Appellee.

_____________________________/

Opinion filed July 22, 2014.

An appeal from the Circuit Court for Clay County.
Frederic A. Buttner, Judge.

Veronica Vazquez, pro se, Appellant.

Nancy M. Wallace and Michael J. Larson, of Akerman LLP, Tallahassee; William
P. Heller, of Akerman LLP, Fort Lauderdale, for Appellee.




PER CURIAM.

      Upon consideration of appellant’s Motion for Extension of Time to File

Notice of Appeal, which is treated as a response to the order of April 28, 2014, the

Court has determined that its jurisdiction was not timely invoked. Accordingly,

the appeal is dismissed.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.